Case 2:18-cr-20495-DML-MKM ECF No. 120, PageID.1147 Filed 02/23/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

               Plaintiff,                                    Case Number 18-20495
 v.                                                          Honorable David M. Lawson

 IBRAHEEM IZZY MUSAIBLI,

               Defendant.
                                              /

                            ORDER EXTENDING REPLY DEADLINE

        Pursuant to the stipulation of the parties (ECF No. 119),

        It is ORDERED that the parties’ reply briefs in support of their various pretrial motions

 must be filed on or before March 5, 2021.

                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

 Dated: February 23, 2021
